 HOWARD UNIVERSITYHoward UniversityandLocal 246, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Petitioner.Case 5-RC-8757June10, 1974DECISION AND ORDERUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer William D.Boetticher onDecember 4, "1973. Following thehearing,and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the above-entitled matterwas transferred by the Regional Director for Region5 to the National Labor Relations Board fordecision. Thereafter, the Petitioner and the Employerfiled briefs.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudical error. The rulings are herebyaffirmed.Upon the entire record in this proceeding, includ-ing the briefs filed by the parties, the Board finds:The Employer moves to dismiss the petition ongrounds that here, as inTempleUniversity,194NLRB 1160, there are special considerations whichwarrant a judgment that the Board should not assertjurisdiction over its operations. Petitioner opposesthismotion in reliance onCornellUniversity,183NLRB 329, and Section 103.1 of the Board's Rulesand Regulations and undisputed evidence establish-ing, as the Employer concedes, that the University isa private institution with annual gross revenues inexcess of $1 million. For the reasons set forth below,we find merit in the Employer's position.Howard University was established as an educa-tional institution under a charter issued to it by theUnited States Congress in 1867. Its primary purposeistoprovide educational opportunities for Blackstudents and other minorities, but without denyingits services to others on the basis of race, creed, ornational origin. Historically, its operations have beenfunded, in part, by the Federal Government-at theearly stages on anad hocbasis, and, since 1928,under legislation amending the charter to authorizeannual appropriations therefor. To qualify for receiptof funds appropriated by Congress, Howard mustaccord to the Secretary of Health, Education andWelfare (HEW), or his designee, the "authority tovisit and inspect such university and to control andsupervise the expenditure therein of all moneys paid'At the last congressional hearing, the Universitywas required to givespecificdetails on the faculty salary structureby school and by rank247under said appropriations." 20 U.S.C. 123.More-over, Howard must be open to inspection by the U.S.Office of Education at least once a year, and theOffice of Education must present an annual report toCongress on the affairs of the University.Unlike any other comparable institution, HowardUniversity receives its funds from Congressas a lineitem in HEW's annual budget. HEW and ultimatelytheOffice ofManagement and Budget (OMB)determine what amount of the HEW appropriationrequest will be allocated to Howard, and also thespecificprograms for which the funds will berequested.Therefore,Howard must prepare anitemized budget request, using thesame form asFederal agencies, and submit it along with writtenjustifications to HEW. Officers of the University arecalled upon to testifyconcerningHoward's appropri-ation request before OMB budget examiners and theappropriations subcommittees of the House andSenate.'After receiving its appropriations, Howardcan expend funds only for the purpose for whichtheywere allocated. The University is subject toannual audits by HEW and the General AccountingOffice (GAO).The congressional appropriations are allocatedgenerally in three categories:2 (1) funds for itsacademic program (excluding the school of religion);(2) funds for Freedmen's Hospital, transferred toHoward from the Federal Government in 1967; and(3) funds for construction. Appropriations for theacademic program increased steadily in the years1965 to 1972 from $9,843,000 to $31,633,000. Thepercentage of Federal funds in the total academicbudget ranged from 49.3 percent to 67.2 percentduring these years, with only the 1966 and 1971appropriations falling below 50 percent of the totalacademic budget. Appropriations for Freedmen'sHospital during the years 1968 to 1972 ranged from58.5 percent to 68 percent of the total hospitalbudget. Although Howard holds title to all its landand buildings, it receives 100 percent of its construc-tion funds (excluding only funds expended forconstruction related to the school of religion) fromtheFederalGovernment.Moreover, constructionfunds cannot be expended directly. Rather, they aretransferred to the General Services Administration(GSA) for selection of the contractor and supervisionof constructions.Howard is also required, whenexpending Federal funds, to purchase any itemcosting over $2,500 through GSA on a bid basis.Until January 1, 1973, the money for the University'semployees' salaries was in the United States Treasury,and the employees'salarieswerepaid on UnitedStates Treasury checks. Although funds are no longer2More specific allocations are made within each general category.211NLRB No. 11 248DECISIONSOF NATIONALLABOR RELATIONS BOARDkept in the United States Treasury for this purpose,Howard is required to keep the funds in a bankapproved by HEW. Salary checks are now issued bythe University.Ithas been and is Howard's policy to maintaincomparability between its employees' wages andfringe benefits and those of Federal employees. Tothis end, the University's nonfaculty employees areclassifiedunder the same wage scales that theFederal Government uses to classify similar employ-ees.Each time that Federal Government employeeshave received an increase in their rates of pay,Howard has requested additional appropriations toachieve parity for its. employees and these requestshave always been granted. Nonfaculty employeesreceive the same annual and sick leave benefits as theFederal employees.3It appears clear from the foregoing facts that thereexists a special relationship between Howard and theFederalGovernment-one rooted in the historicalevents associated with the Civil War and plainlyfounted by the Nation's interest in insuring thatBlacks and other members of minority groups shallnot be disadvantaged for arbitrary or invidiousreasons in pursuing educational goals. Since itsestablishment in theNation's capital in 1867,Howard's operations have been continuously subsi-dized by the Federal Government and, in the pastseveral decades at least, in amounts providing themajor portion of the University's financial needs.The Federal Government's interest in Howard'sfinancial affairs far exceeds, in degree, that normallyassociated with the Government's customary fundingof specific university projects, and is uniquelycharacterized by the involvement of several FederalAgencies at several levels. Congressional committeeshave questioned Howard's officials about the facultystructure of the University by school and rank.Congress' imposition of statutory requirements forinspection and access to Howard's financial records,budgets, accounts, and its physical facilities variouslydelegate lines of authority to a number of officials ofOMB, HEW, and GAO, among others. Facilitated,perhaps, by the location of the University within theseat of the Federal Government, implementation ofthese statutory requirements is accomplished, to alargeextent,through themedium of personalconference and consultation between the Federalofficialsauthorized to oversee various aspects ofHoward's financial operations and the universityofficials responsible therefor, with resulting benefitsto the University as such and the important publicinterest in its institutional services.We note, for3Congress has provided that the employees of Freedmen's Hospital,who were employed before the Government transferred the hospital toHoward,may retain their eligibility to participate in the Federal Govern-example, that only recently the officials of the OfficeofEducation of HEW personally inspected theUniversity's library facilities and, in a report basedon that inspection, made certain recommendationsfor construction of additional facilities and thepurchase of additional books. Using that report as ajustification,Howard sought and received additionalfunds from the Congress for the recommendedpurposes.The interrelationship between the Federal Govern-ment and Howard and cognizance of the importantnational interestswhich formed its base haveunquestionably operated as moving factors in How-ard's adoption of personnel policies for its rank-and-file employees closely paralleling those of employeesof the Federal Government. Howard has, for manyyears, customarily provided substantially the samepay scales, pay raises, and sick and vacation leavebenefits for all nonfaculty employees as thosegranted by the Federal Government to its employees.And, until recently, its salary moneys were paid byU.S. Treasury checks.All of the foregoing facts, taken together, persuadeus that Howard enjoys a unique relationship with theFederalGovernment unmatched by any otheruniversity to which our discretionary jurisdictionalyardsticks apply.We are persuaded, further, that,because of that unique relationship, effective use ofthe collective-bargaining process by the Universityand its employees in the manner and for purposescontemplated by the Act would entail the involve-ment of many Federal Agencies-entities over whichwe, of course, have no jurisdiction. In these circum-stances,we believe it would be inappropriate for usto assert jurisdiction over the University, and, in ourdiscretion, we decline to do so. Accordingly, we shalldismiss the petition.ORDERIT IS HEREBY ORDERED thatthe petition filed hereinbe, and it herebyis, dismissed.MEMBERS FANNINGand PENELLO,dissenting:ThisBoard decided inCornellUniversity,183NLRB 329, that:[A]ssertion of jurisdiction is required over thoseprivate colleges and universities whose operationshave a substantial effect on commerce to insurethe orderly, effective and uniform application ofthe national labor policy.InTemple University,194 NLRB 1160, a majorityment retirement program, and the right to use Federal insurance carriersother than Blue Cross. HOWARD UNIVERSITY249of the Board, acknowledging that the university inthat case satisfied all the established criteria forassertionof the Board's jurisdiction, found a "uniquerelationship" between the university and the Com-monwealth of Pennsylvania and concluded thereforethat under the "special circumstances of this case" itwould not effectuate the purposes of the Act to assertjurisdiction.Now a majority finds in the instant caseanother "unique" university-government relationshipwarranting, in its opinion, declination of jurisdiction.The factsare sodifferentand so much lesscompelling than those inTemple,however, as tosuggestthat the exception for "special circum-stances" isabout to outdistance the rule of generalapplicablity.4The majority inTempleconcluded that TempleUniversity, although in form a private institution,had in fact become a quasi-public institution provid-ing low cost higher education to Pennsylvaniaresidents. In so concluding, the majority relied on thefact that pursuant to a statute entitled the TempleUniversity-Commonwealth Act the university wasdesignatedas an"instrumentality" of the Common-wealth and expressly made a "State-related universi-ty in the higher education system of the Common-wealth," that the Commonwealth has paid for andowns the land and buildings comprising a significantpart of the university's physical plant, that one-thirdof the board of trustees is appointed by electedcommonwealth officials, and that the Common-wealth plays a "substantial, if not controlling" part inthe university's financial affairs, along with concomi-tant control over its activities. Noteworthy also is thefact that as an "instrumentality" of the Common-wealth,Temple is a "public employer" underPennsylvania's Public Employees Relations Act.Aside from the financial aid and some measure ofgovernmental policing of the expenditure of funds,none of the facts which made Temple's relationshipwith the State (Commonwealth) "unique" are presenthere.Thereisnoevidence that Howard has beenrequired to cede its administrative independence tothe public entity upon which it relies for support, andthere is no evidence that it has done so. Governmentfunding has been rejected up to now as a sufficientbasis for establishing an educational institution asquasi-public and exempt from the Board's jurisdic-tion.5Rejection of government funding as a basis fordecliningjurisdiction is the only result consistentwith our assertion of jurisdiction over employers inother industries, such as shippers shipping in U.S.4Member Fanning would have assertedjurisdictioninTempleanddissented in that case.He would assert jurisdiction over theEmployer, forthe reasons stated in this opinion.5MinneapolisSociety of Fine Arts,194 NLRB 371,Cornell University,supra.InMinneapolisSocietythe Boarddid notconsider dispositive even thedirect payment of employees by thecity. InCornellthe Board assertedflag-bearing ships, who receive substantial subsidiesfrom the Federal Government. A ruling to thecontrary would be anomalous indeed in view of theregularitywithwhich we assert jurisdiction overgovernment contractors, even those who are totallydependent on government business.It is the standard that we apply to governmentcontractors which provides the only sound basis fordetermining whether it would effectuate the purposesof the Act to assert jurisdiction. Certainly theGovernment exerts no greater control over theoveralloperations of Howard University than it does overthemanner in which certain of its contractors orrecipients of its subsidies perform their specifiedfunctions. The proper question to be asked, there-fore, is whether enough authorityover labor relationsis lodged in the University to enable a satisfaction ofbargaining obligations under the Acts The onlybargaining obligations which the proceeding beforeus could create, it should be remembered, are limitedto the terms and conditions of employment of thefull-time faculty members of the law school.Significantly, the majorityrelies onHoward's wageand benefits policies regarding its nonfaculty em-ployees. The only specific reference to governmentalinterest in faculty matters is the majority's statementthat "Congressional committees have questionedHoward's officials about the faculty structure of theUniversity by school and rank." Surely this cannotjustify declination of jurisdiction. Greater detail isgiven as to the University's maintenance of compara-bility inwages and fringe benefits between itsnonfaculty employees and Federal employees. Ex-cept for a statutory continuation of certain benefitsto employees of Freedmen's Hospital who wereformerly Federal employees, however, Howard is notspecifically restricted in any way with regard topersonnel or labor relations policies. Its currentpracticeof tracking certain Federal employeespolicies is analogous to the practice of any privateemployer who chooses to remain competitive in thelabormarket with the industry leaders by suchtracking.Whatever Howard's reasons may be, it is achoice, not a compulsion. In short, no showing hasbeen made that Howard has so little discretion in theconduct of its labor relations, even among employeesoutside the unit requested here, as to negate thejurisdiction over "contract"colleges whichare publiclyacknowledged asstate institutions, funded bythe State.Cornell also had research contractsamounting to $26 million from various agencies of theFederal Government6HerbertHarvey, Inc v. N.L.R.B.,424 F.2d 770, 778 (C.A.D.C. 1969),enfg.171NLRB 238;N.LR.B. v. E. C. Atkins & Company,331 U.S. 398,412-414;Marianas Stevedoring & DevelopmentCo, Inc,182 NLRB 1043. 250DECISIONSOF NATIONALLABOR RELATIONS BOARDbenefits of collective bargaining recognized by theAct.7 But beyond ignoring the precedent that wethink is applicable to this case, the majority hasignored the fact that the University already engagedincollectivebargainingwith several employeegroups, including organizations of its nurses, plumb-ers,and plant maintenance employees, and that ithas negotiated collective-bargaining agreements withthese unions which are currently in effect. Do weknow enough to conclude that this collective-bar-gaining activity has been an exercise in futility?Regardless of whether collective bargaining has yetcome to Howard, but bearing in mind that it has,what legitimate interest is served by decliningjurisdiction? The majority states that here effectivecollectivebargaining as contemplated by the Actwould entail the involvement of many Federalagencies over which we have no jurisdiction. Whothen would, or should, have jurisdiction over collec-tivebargaining between the University and itsemployees? The employees are not public employeesas the employees of Temple University are, so theycould not come under either a Federal or a Districtof Columbia public employment relations arrange-ment, statutory or otherwise. This Board assumesplenary jurisdiction over private sector labor relat-ions in the District of Columbia, so there is noforeseeable possibility of a District agency cominginto existence which could assert jurisdiction. Whathas been created here is a permanent no-man's land,7Cf. cases cited in fn.6, supra;GreatSouthernChemicalCorporation,96NLRB 1013;GeronimoService Company,129 NLRB 366.8Cornell University, supra.9E.g.,Seattle Real Estate Board,130 NLRB 608.a result manifestly contrary to the thrust of Section14(c) of the Act.8This distinguishes the instant case from those inwhich the Board has declined to assert jurisdictionbecause the business involved was considered to beessentially local in nature9 or in which state assertionof jurisdiction was thought to be preferable.10 Butleaving aside the particular circumstances whichmake declination of jurisdiction so pointedlyunsuit-able here, the majority's reasoning, resting as it doeson the "involvement" of governmental agencies overwhich this Agency has no jurisdiction, opens thedoor to a whole new sphere of labor relations notsubject to any legislative attempts at comprehensiveregulation. For if state labor relations agencies followthe same rationale, they will also decline jurisdictionwherever other governmental agencies are sufficient-ly"involved" in the financial affairs of privateemployers, regardless of who actually conducts theirlabor relations.InCornellwe changed our policy regarding theassertion of jurisdiction over private universities,realizing that increased Federal financial involve-ment was a significant factor favoring assertion.11Now the majority declines jurisdiction because theFederal involvement is too substantial. We think theCornellapproach is the right one, and, except insituationswhere the Government is in effectivecontrol of the conduct of labor relations as spelledout in prior decisions, we would follow it.10E.g.,CentennialTurf Club, Inc.,192 NLRB 698.11Accord:ButteMedical Properties, d/b/a Medical Center Hospital,168NLRB 266, 267 (assertion of jurisdictionover proprietaryhospitals).